Citation Nr: 0412754	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-22 533	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material has been presented to reopen a claim 
for service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from November 1941 to April 1942 and from 
May 1945 to June 1946.  He was a prisoner of war of the 
Japanese Army for two days in April 1942.  The veteran died 
in February 1991.  The appellant is the veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declined to 
find that the appellant had submitted new and material 
evidence to reopen her claim of service connection for the 
cause of the veteran's death.

The Board notes that, on her July 2003 substantive appeal, 
the appellant requested a Board hearing before a Veterans Law 
Judge visiting the RO.  However, in December 2003, the RO 
received correspondence from the appellant expressly stating 
that she desired to withdraw of her hearing request.  
Therefore, all due process has been met with respect to the 
appellant's hearing request.


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service 
connected for residuals from shrapnel wounds, with residual 
scars, to his right leg, foot, right hand, and right thigh.  
His combined disability evaluation was 60 percent.

2.  Service connection for the cause of the veteran's death 
was denied by a rating decision in November 1991, of which 
the appellant was notified that same month.  The decision was 
confirmed and continued in February 1992.  An appeal of that 
decision was not perfected.  In January 1994, the RO declined 
to find that the appellant had submitted new and material 
evidence to reopen her claim of service connection for the 
veteran's death.  An appeal of that decision was not 
perfected.

3.  The evidence received since the January 1994 rating 
decision does not bear directly and substantially upon the 
issue of service connection for the cause of the veteran's 
death, nor is it, by itself or in conjunction with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
issue.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision declining to find that 
new and material evidence had been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).

2.  Evidence submitted since the January 1994 rating decision 
is not new and material; thus, that claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's February 1991 death certificate indicates that 
the immediate cause of his death was a myocardial infarction.  
The antecedent causes were hypertensive arteriosclerotic 
heart disease (HASHD), atrial fibrillation (AF) with aortic 
valve replacement (AVR), anterolateral wall ischemia, 
"NIF," and "CFC III-C."  Other significant conditions 
contributing to death were listed as chronic obstructive 
pulmonary disease (COPD) secondary to chronic bronchitis, 
pulmonary emphysema secondary to bacterial infection, 
pulmonary density, left, lung, and pleural effusion vs. 
pleural thickening.

By rating decision of November 1991, the appellant was denied 
service connection for the cause of the veteran's death.  She 
was so notified, and did not initiate an appeal.  That 
determination was confirmed upon the appellant's attempt to 
reopen her claim in February 1992.  She was notified of that 
decision in March 1992, and again did not appeal.

In January 1994, the RO decline to find new and material 
evidence had been submitted to reopen the appellant's claim 
for service connection for the cause of the veteran's death.  
As the appellant did not perfect an appeal as to that rating 
decision within one year of receiving notification, the Board 
finds that, under law in effect at that time and currently, 
the January 1994 rating decision became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994).

The evidence of record at the time of the January 1994 rating 
decision included the veteran's service medical records, 
which show no evidence of a heart or lung disability.

VA hospital records dated in February 1991, just before the 
veteran's death, show that he was admitted with diagnoses of 
HASHD, AF with AVR, anterolateral wall ischemia, NIF, and CFC 
III-C.  He also had diagnoses of pulmonary density of the 
left lung and COPD.

An October 1986 VA hospitalization report of record shows the 
veteran was admitted with arteriosclerotic heart disease 
(ASHD), AF with AVR, NIF, CFC II-B, chronic osteomyelitis of 
the right foot, first metatarsal bone, cervical 
osteoarthritis, COPD, pulmonary emphysema, debridement and 
curettage of osteomyelitic bone, right foot, and application 
of the local muscle flap to fill up a defect of debridement 
of the first metatarsal bone.  The report noted that the 
veteran's condition had started around 1947 when he sustained 
shrapnel wounds over the medial aspect of his right foot.  
Since then, he had experienced a periodic appearance of the 
draining sinus.  An X-ray of the right foot showed 
rarefaction and sclerosis at the base of the first 
metatarsal, suggestive of osteomyelitic changes.

In a January 1992 written statement, B.F., M.D., stated that 
prior to his death the veteran was under his care for leg and 
foot injuries secondary to his old shrapnel wounds since 
1986.  He stated that the veteran had suffered periodically 
from febrile episodes secondary to septicemia caused by these 
injuries.  He believed that the primary cause of the 
veteran's death was septicemia secondary to bacterial 
infection brought about by the injuries.

In a September 1993 written statement, Dr. F. reiterated that 
the veteran had been his patient since 1986 for foot and leg 
injuries secondary to his shrapnel wounds.  He repeated the 
details of the veteran's conditions and his diagnoses upon 
admission to the Veterans Memorial Medical Center (VMMC).

Evidence submitted since the January 1994 rating decision 
includes a January 1997 personal hearing transcript from the 
VARO in Manila.  The appellant testified that she believed 
her husband had been operated on at the VMMC in 1986 for his 
recurring right leg wounds.  She indicated that despite the 
operation, which cured his leg, he remained unable to walk.  
She believed his inability to walk caused his lung 
complications.  She indicated that Dr. F. had explained to 
her that the veteran's service-connected disabilities caused 
his death.

In October 1998, the RO received from the appellant portions 
of the veteran's service personnel and medical records, which 
were duplicates of those contained in the veteran's envelope 
of service medical records, already associated with the 
veteran's claims file.

In November 2001, the RO received a copy of the marriage 
contract between the veteran and the appellant.  It was dated 
in January 1975.

In March 2003, the RO received a certification of the death 
of the veteran's first wife, dated in February 1945.

Also in March 2003, the RO received VA hospitalization 
records from February 1991, duplicates of medical evidence 
previously submitted to the RO.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In February 2002 and November 2003 letters, the Board 
informed the appellant of the VCAA and its affect on her 
claim.  In addition, the appellant was advised, by virtue of 
a detailed July 2003 statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim for service connection for the cause of the veteran's 
death.  We, therefore, believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC 
issued by the RO clarified what evidence would be required to 
establish service connection for cause of death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. §§ 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim for service connection for 
cause of death has been obtained and associated with the 
claims file, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities when manifested to a compensable 
degree within the initial post-service year or other 
prescribed period.  38 C.F.R. §§ 3.307, 3.309(a).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The veteran, however, was detained for fewer 
than 30 days.  Therefore, this case cannot be evaluated under 
38 C.F.R. § 3.307(d).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either on the merits, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's current application to 
reopen was received after this date, the amended version of 
38 C.F.R. § 3.156 applies.  All citations in this decision 
refer to the "new" version of 38 C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for cause of death.  While the 
hearing transcript and marriage and death certificates 
constitute new evidence, in that they were not of record at 
the time of the previous final decision, they are not 
material because they do not bear directly and substantially 
on the issue at hand.  In this regard, this evidence does not 
show that the heart and lung diseases which caused the 
veteran's death were etiologically related to pathology or 
symptomatology incurred during service or the initial one-
year period after service separation.

Furthermore, the only other additional evidence submitted by 
the appellant, consisting of portions of the veteran's 
service medical records and VA hospitalization report, is 
duplicative of evidence already associated with the claims 
file and, therefore, is not new.


The Board recognizes that the appellant sincerely believes 
that the veteran's service-connected disabilities caused his 
death.  However, the appellant is not deemed competent to 
offer evidence as to diagnosis, medical etiology, or 
causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge", aff'd sub nom. Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In short, the Board finds that the evidence received 
subsequent to the January 1994 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for the cause of the veteran's death.  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for the cause of the veteran's 
death is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



